Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 08/30/2021 is duly acknowledged.
Claims 1-33, 37-40, 43, 45, 46, 48, 49, 51-55, 63-75, 82 and 84 were previously canceled by applicants.
Claim 35 has been canceled by applicant’s current claim amendments.
Claim 92 has been newly presented (depends from claim 34; taken under elected Group II) for examination (see applicant’s remarks dated 08/30/2021, page 8).
Claims 47, 50 and 56-62 (non-elected group III; taken as without traverse) remain withdrawn from further considerations.
Claims 34, 36, 41, 42, 44, 76-81, 83 and 85-92 (elected Group II; directed to “A plant, plant part or plant seed associated with a composition comprising an isolated Bacillus psychrosaccharolyticus strain…”), as currently amended/presented, are pending in this application, and have been examined on their merits in this action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Thomas Hiesberger (applicant’s attorney of record) on 12/07/2021 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
	Claims 41, 83, 92 (elected group II), and Claims 47, 50 and 56-62 (non-elected group III; taken as without traverse) have been canceled by this Examiner’s amendments.
Claims 34, 36, 42, 44, 76-81 and 85-91 have been allowed as discussed below:
Claims 34, 36, 42, 44, 80, 81 and 85 have been specifically amended as follows:
34. (Currently amended) A plant, plant part or plant seed associated with a composition comprising an isolated Bacillus psychrosaccharolyticus strain and an agriculturally acceptable carrier, wherein 
(a) the Bacillus strain has been deposited as ATCC accession number PTA-123720 or PTA-124246; 
(b) the Bacillus strain has a 16S rDNA sequence that is at least 99.7% identical to SEQ ID NO: 1 and/or 2, and wherein the Bacillus strain confers a positive agricultural trait or benefit to a crop plant when the crop plant is treated or associated with the Bacillus strain; or 
(c) the Bacillus strain has a genome sequence that at least 99.7% identical to the corresponding genome sequence of the Bacillus psychrosaccharolyticus strain deposited as ATCC accession number PTA-123720 or PTA- 124246, and wherein the Bacillus strain confers a positive agricultural trait or benefit to a crop plant treated or associated with the Bacillus strain,
wherein the Bacillus strain is heterologous with respect to the plant, plant part or plant seed; 

wherein the composition is applied or coated on at least a portion of an outer surface of the plant, plant part or plant seed; and
wherein the Bacillus strain has been freeze-dried or lyophilized.
36. (Currently amended) The plant, plant part or plant seed of claim [[35]] 34, wherein the plant, plant part or plant seed is transgenic.
42. (Currently amended) The plant seed of claim [[41]] 34, wherein 
(a) the plant seed is a monocotyledonous plant seed; or 
(b) the plant seed is a corn, wheat, rice, barley, oat, or sorghum plant seed.
44. (Currently amended) A bag or container comprising the plant seed of claim [[41]] 34.
77. (Currently amended) The plant, plant part or plant seed of claim 34, wherein 
(a) the composition is formulated as a solid, liquid or gel; 
(b) the composition is formulated as a powder, 
(c) the composition is formulated as an emulsion, colloid, suspension or solution.
80. (Currently amended) The plant, plant part or plant seed of claim 34, wherein the Bacillus strain is present in the composition at a concentration of at least 103 cfu per milliliter or gram.
81. (Currently amended) The plant, plant part or plant seed of claim 34, wherein the composition comprises a pure or substantially pure population of the Bacillus strain.
85. (Currently amended) The plant, plant part or plant seed of claim 34, wherein 
(a) the Bacillus strain has a 16S rDNA sequence that is at least 99.95% identical to SEQ ID NO: 1 and/or 2; 
Bacillus strain has a 16S rDNA sequence that is 100% identical to SEQ ID NO: 1 or 2; or
(c) the Bacillus strain has nitrate reduction activity.
87. (Currently Amended) The plant, plant part or plant seed of claim 86, wherein the beneficial characteristic is improved efficacy, stability, wetting, flowability or coating onto [[a]] the plant, plant part or plant seed relative to a control composition lacking the agriculturally acceptable carrier.
91. (Currently amended) A kit the plant seed according to claim 34.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the product as currently recited in instantly amended claim 34 is deemed free of prior art, and unobvious over the cited prior art of record (see also applicant’s response dated 08/30/2021, pages 9-14 under sections 112 Enablement, written description, 101 and 103a, in particular). In addition, applicants have provided the public availability of the biological strains (see applicant’s remarks, page 9, 2nd paragraph, in particular), and the claim amendments as currently made (see claim 34, in particular) also obviate potential 101 issues raised on record. Additionally, applicants have shown advantageous effects of the Bacillus strains used as seed coating with cereal crops (see Examples 4-6, for instance). Instant claims appear to be reasonably commensurate with applicant’s showing of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Claims 34, 36, 42, 44, 76-81 and 85-91 have been allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657